 Case 3:20-cv-12584-FLW-TJB Document 1 Filed 09/11/20 Page 1 of 6 PageID: 1




                               UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF NEW JERSEY


 METUCHEN CENTER, INC.,
                                                    Civil Action No.: ___________________
                            Plaintiff,

      v.
                                                    Removed from:
 LIBERTY MUTUAL INSURANCE
 COMPANY; WEST AMERICAN                             Superior Court of New Jersey
 INSURANCE COMPANY; and XYZ                         Law Division – Middlesex County
 COMPANY 1-100 (a fictitious name for
 insurance companies and underwriters               Docket No.: MID-L-004490-20
 presently unknown),

                            Defendants.


                                     NOTICE OF REMOVAL

TO:        Clerk of the Court
           United States District Court
           District of New Jersey
           Clarkson S. Fisher Building & U.S. Courthouse
           402 East State Street, Room 2020
           Trenton, New Jersey 08608

           Michael J. Deem, Esq.
           R.C. SHEA & ASSOCIATES
           24 Main Street – P.O. Box 2627
           Toms River, New Jersey 08754-2627
           Attorneys for Plaintiff

           PLEASE TAKE NOTICE THAT pursuant to 28 U.S.C. §§ 1332, 1441 and 1446,

Defendants, Liberty Mutual Insurance Company (hereinafter “Liberty Mutual”) and West

American Insurance Company (hereinafter “West American”) (collectively referred to as the

“Defendants”), by their undersigned attorneys, Finazzo Cossolini O’Leary Meola & Hager, LLC,

hereby remove the above-captioned civil action, and all claims and causes of action therein, from

the Superior Court of New Jersey, Law Division, Middlesex County, 56 Paterson Street, New
 Case 3:20-cv-12584-FLW-TJB Document 1 Filed 09/11/20 Page 2 of 6 PageID: 2




Brunswick, New Jersey, to the United States District Court for the District of New Jersey. The

grounds for removal are as follows:

       1.      Plaintiff commenced an action seeking damages against Defendants in the Superior

Court of New Jersey, Law Division, Middlesex County, by filing a Complaint on July 7, 2020.

       2.      On July 8, 2020, Liberty Mutual was served with copies of the Summons and

Complaint. A true and complete copy of the Summons and Complaint, together with Affidavits of

Service, are attached hereto as Exhibit “A”.

       3.      This action is a civil action of which this Court has original jurisdiction under 28

U.S.C. § 1332, and is one which may be removed to this Court by Defendants pursuant to the

provisions of 28 U.S.C. § 1441, in that it is a civil action between citizens of different states and

the matter in controversy exceeds the sum of $75,000, exclusive of interest and costs.

       4.      According to the allegations in the complaint, Plaintiff Metuchen Center, Inc. is a

corporation with its principal place of business in New Jersey. Complaint, ¶ 8. Additionally,

according to the Business Entity information contained on the State of New Jersey Division of

Revenue and Enterprises Services website, Plaintiff is also incorporated under the laws of the State

of New Jersey. Plaintiff is therefore a citizen of New Jersey.

       5.      Defendant Liberty Mutual is a corporation with its principal place of business in

Massachusetts and is incorporated in the State of Massachusetts. Liberty Mutual is therefore a

citizen of Massachusetts.

       6.      Defendant West American is a corporation with its principal place of business in

Massachusetts and is incorporated in the State of Indiana. West American is therefore a citizen of

Massachusetts and Indiana.




                                                 2
 Case 3:20-cv-12584-FLW-TJB Document 1 Filed 09/11/20 Page 3 of 6 PageID: 3




       7.      Accordingly, there is complete diversity of citizenship between the parties, thereby

satisfying the diversity of citizenship requirement of 28 U.S.C. § 1332.

       9.      This matter involves Plaintiff’s claims for declaratory judgment, breach of contract

and bad faith in which it alleges that the policy of insurance that West American issued to Plaintiff

provides coverage for Plaintiff’s alleged loss of business income caused by the claimed shutdown

of its business operations beginning on March 21, 2020, after the Governor of the State of New

Jersey issued Executive Order 107 in an effort to mitigate the spread of the novel coronavirus that

causes COVID-19. Complaint, Ex. A, ¶¶ 3, 10.

       11.     Plaintiff’s Complaint does not include a statement of Plaintiff’s claimed damages

or any other information identifying Plaintiff’s damage claim. Nor were Defendants in receipt of

any other pleadings setting forth the amount of Plaintiff’s claimed damages. Accordingly, on July

31, 2020, Defendants’ counsel issued a demand for a statement of damages from Plaintiff for the

purpose of determining whether Plaintiff’s damage claim exceeded the sum of $75,000, exclusive

of interest and costs, thereby satisfying the amount in controversy requirement of 28 U.S.C. §1332.

Follow-up written communications from Defendants’ counsel to Plaintiff’s counsel for Plaintiff’s

statement of damages were issued on August 3, 2020, August 18, 2020 and August 24, 2020. On

August 24, 2020, Plaintiff’s counsel confirmed that Plaintiff’s damage claim in this action

exceeded the sum of $75,000.

       12.     Plaintiff also seeks attorney’s fees and costs of suit. Id., Wherefore Paragraphs. In

addition to compensatory damages, potential awards of attorney’s fees and punitive damages can

count toward the amount in controversy. See Suber v. Chrysler Corp., 104 F.3d 578, 585 (3d Cir.

1997) (finding that in calculating the amount in controversy, a consideration of potential attorney’s

fees is warranted).



                                                 3
 Case 3:20-cv-12584-FLW-TJB Document 1 Filed 09/11/20 Page 4 of 6 PageID: 4




       13.     Accordingly, this Notice of Removal is timely pursuant to 28 U.S.C. §1446 because

it is filed within 30 days after receipt by Defendants, through service or otherwise, of a copy of the

initial pleading setting forth the claim for relief upon which the action or proceeding is based.

       14.     Defendants will promptly serve a copy of this Notice of Removal on counsel for

Plaintiff, and will file a copy of this Notice of Removal with the Clerk of the Superior Court of

New Jersey, Middlesex County, pursuant to 28 U.S.C. § 1446(d).

       WHEREFORE, Defendants, under 28 U.S.C. §§ 1332, 1441 and 1446, remove this action

in its entirety from the Superior Court of New Jersey, Middlesex County, to the United States

District Court for the District of New Jersey.

Dated: September 11, 2020                             FINAZZO COSSOLINI O’LEARY
                                                      MEOLA & HAGER, LLC

                                                 By: /s/ Christopher S. Finazzo_________
                                                     CHRISTOPHER S. FINAZZO, ESQ.
                                                     67 East Park Place, Suite 901
                                                     Morristown, New Jersey 07960
                                                     Tel: (973) 343-4960
                                                     Fax: (973) 343-4970
                                                     Christopher.Finazzo@finazzolaw.com
                                                     Attorneys for Defendants,
                                                     Liberty Mutual Insurance Company and
                                                     West American Insurance Company




                                                  4
 Case 3:20-cv-12584-FLW-TJB Document 1 Filed 09/11/20 Page 5 of 6 PageID: 5




                     CERTIFICATION PURSUANT TO L. CIV. R. 11.2

       I certify that the subject matter now before this Court is not part of any other action pending

in any Court or of any pending arbitration or administrative proceeding, except the Middlesex

County Superior Court, Law Division action upon which this removal application is based (MID-

L-004490-20).


Dated: September 11, 2020                             FINAZZO COSSOLINI O’LEARY
                                                      MEOLA & HAGER, LLC

                                                By: /s/ Christopher S. Finazzo________
                                                    CHRISTOPHER S. FINAZZO, ESQ.
                                                    67 East Park Place, Suite 901
                                                    Morristown, New Jersey 07960
                                                    Tel: (973) 343-4960
                                                    Fax: (973) 343-4970
                                                    Christopher.Finazzo@finazzolaw.com
                                                    Attorneys for Defendants,
                                                    Liberty Mutual Insurance Company and
                                                    West American Insurance Company




                                                 5
 Case 3:20-cv-12584-FLW-TJB Document 1 Filed 09/11/20 Page 6 of 6 PageID: 6




                                 CERTIFICATE OF SERVICE

       I hereby certify that on the 11th day of September, 2020, I caused to be electronically filed

the enclosed Notice of Removal and attached exhibits through the Court’s CM/ECF filing system,

and forwarded one copy of the Defendants’ Notice of Removal, and attached exhibits, and

Certificate of Service, via Email to the following counsel of record for Plaintiff:

       Michael J. Deem, Esq.
       R.C. SHEA & ASSOCIATES
       24 Main Street – P.O. Box 2627
       Toms River, New Jersey 08754-2627
       Attorneys for Plaintiff


                                                      /s/ Christopher S. Finazzo_________
                                                      CHRISTOPHER S. FINAZZO, ESQ.




                                                 6
